ARMED SERVICES BOARD OF CONTRACT APPEALS

Appeal of --                                  )
                                              )
Lakeshore Engineering Services, Inc.          )       ASBCA No. 58880
                                              )
Under Contract No. FA8903-06-D-8505           )

APPEARANCE FOR THE APPELLANT:                     Anthony J. Calamunci, Esq.
                                                   Special Counsel for Chapter 7
                                                    Trustee, Alfred T. Giuliano
                                                   FisherBroyles, LLP
                                                   Toledo, OH

APPEARANCES FOR THE GOVERNMENT:                       Col Matthew J. Mulbarger, USAF
                                                       Air Force Chief Trial Attorney
                                                      Anna F. Kurtz, Esq.
                                                       Trial Attorney

                               ORDER OF DISMISSAL

       Pursuant to an agreement approved by United States Bankruptcy Court for the
District of Delaware, this appeal has been settled by the government and the Chapter 7
Trustee. Accordingly, it is dismissed from the Board's docket with prejudice.

       Dated: 8 August 2016

                                                  -   l~S&. J. ?v{L_
                                                  TERRENCE S. HARTMAN
                                                  Administrative Judge
                                                  Armed Services Board
                                                  of Contract Appeals

       I certify that the foregoing is a true copy of the Order of Dismissal of the
Armed Services Board of Contract Appeals in ASBCA No. 58880, Appeal of
Lakeshore Engineering Services, Inc., rendered in conformance with the Board's
Charter.

       Dated:



                                                  JEFFREY D. GARDIN
                                                  Recorder, Armed Services
                                                  Board of Contract Appeals